IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20376
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                       WILLIE JAMES JOHNSON,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-636-1
                       --------------------
                         December 19, 2000
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Willie James Johnson on appeal

moves for leave to withdraw as appointed counsel pursuant to Anders

v. California, 386 U.S. 738 (1967).

     Johnson has filed a response, arguing that the indictment was

defective because it failed to “inform” him “there is no risk of

future prosections [sic] for the same offense or enables him to

plea acquittal.”   A valid indictment “needs only to allege each

essential element of the offense charged so as to enable the

accused to prepare his defense and to allow the accused to invoke


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20376
                                 -2-

the double jeopardy clause in any subsequent proceeding.”          United

States v. Threadgill, 172 F.3d 357, 373 (5th Cir. 1999)(citation

and internal quotation marks omitted).           The indictment which

alleged each essential element of the offense charged and, thus,

will allow Johnson to invoke the double jeopardy clause in any

subsequent proceeding. There is no requirement that the indictment

inform the defendant specifically that there is no risk of future

prosecution.   This issue is frivolous.

     Our independent review of the appellate record and of the

possible issues   raised   by   counsel   and   by   Johnson   reveals   no

nonfrivolous issues.   The motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.